Title: To Thomas Jefferson from George Jefferson, 8 January 1799
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 8th. Janr. 1799.
          
          I was informed by Mr. Joseph Roberts in a letter of the 14th. ultimo that he had shipped on board the rising sun Capt. Adderson 120 bundles of nail-rod on your account.—I was informed some days ago upon enquiring after her, that there was a report she was lost, her hands having all deserted her—this report the norfolk paper by last post confirmed, as you will find from the inclosed. I have to day seen one of the owners, who says he understands the Capt. is within 15 or 20 miles of this place & has been for several days; he is much surprised at his not having yet arrived.
          I suppose the Capt. will proceed on immediately after coming up, to claim the property—of which however I will advice you as soon as I hear from him.
          I am Dr. Sir Your Mt. humble: servt.
          
            Geo. Jefferson
          
        